Citation Nr: 1014900	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-29 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back pain. 
 
2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
sinusitis. 
 
3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome. 
 
4.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1992.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2005 
rating decision of the VA Regional Office (RO) in Denver, 
Colorado that declined to reopen the claims of entitlement to 
service connection for sinusitis and a low back disorder, and 
denied service connection for carpal tunnel syndrome and an 
evaluation in excess of 10 percent for left knee 
chondromalacia.  

The Veteran was afforded a videoconference hearing in October 
2009 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.  

Following review of the record, the issue of entitlement to 
an evaluation in excess of 10 percent for left knee 
disability will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  In an appealed June 1993 rating decision, the RO denied 
entitlement to service connection for sinusitis. 

2.  The evidence submitted since the RO's 1993 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for sinusitis.

3.  In an appealed June 1993 rating decision, the RO denied 
entitlement to service connection for back pain. 

4.  The evidence submitted since the RO's 1993 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for back pain.

5.  Carpal tunnel syndrome was not manifest during service 
and is not related to service.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied entitlement to 
service connection for sinusitis is final. 38 U.S.C.A. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received subsequent to the RO's 1993 rating 
decision for sinusitis is not new and material and the claim 
is not reopened. 38 C.F.R. § 3.156 (2009).

3.  The June 1993 rating decision that denied entitlement to 
service connection for back pain is final. 38 U.S.C.A. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 
(2009).

4.  The evidence received subsequent to the RO's 1993 rating 
decision for back pain is not new and material and the claim 
is not reopened. 38 C.F.R. § 3.156 (2009).

5.  Carpal tunnel syndrome was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  In this regard, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

Here, the Veteran was sent letters in June and October 2004 
prior to the initial unfavorable decisions on the claims 
currently being considered.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Notification that included information 
pertaining to a disability rating and an effective date for 
the award if service connection were granted has also been 
sent to the appellant..  In this case, however, the service 
connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claimed 
conditions.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive military facility outpatient and 
private clinic notes have been associated with the claims 
folder.  The whole of the record, including his detailed 
personal statements and testimony have been read and 
carefully considered.

The Veteran has not been afforded a VA examination.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  

In this case, there is no reliable lay or medical foundation 
to support the claim of entitlement to service connection for 
carpal tunnel syndrome other than lay assertions which are 
not deemed to be credible for reasons explained in the legal 
analysis portion of this decision.  Additionally, there is no 
reliable evidence which satisfies the second or third 
criterion of the McLendon analysis to establish service 
connection also due to lack of credibility on the Veteran's 
part.  The Board therefore finds that the evidence on file is 
adequate to render a decision on the claim of entitlement to 
service connection for carpal tunnel syndrome and that an 
examination is not necessary.  A medical examination is not 
indicated as to the claim of entitlement to service 
connection for a sinus disorder because the claim is not 
reopened for reasons stated below.

The Veteran has not identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary or is able to be secured for a fair adjudication of 
the claims that has not been obtained.  Therefore, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist in the development of the claims. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claims of whether new and material evidence has been 
received to reopen the claim of service connection for a 
sinus disorder, and entitlement to service connection for 
carpal tunnel syndrome are ready to be considered on the 
merits.

The record reflects that during the hearing in October 2009, 
the VA Veterans Law Judge advised the appellant as to what 
was required for a grant of service connection.  A potential 
evidentiary defect was identified and a suggestion for a cure 
was addressed.  The file was left open for the submission of 
additional evidence.  The actions of the Veterans Law Judge 
supplement VCAA and comply with 38 C.F.R. § 3.103 (2009).  We 
also note that the duty to assist is not a one way street.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.306 (2009). 

Factual Background

Service connection for sinusitis and back pain was denied in 
an RO rating in June 1993.  The Veteran did not appeal this 
decision and these determinations are final. See 38 C.F.R. 
§ 20.1103 (2009).  The Board must therefore review all of the 
evidence submitted since the final disallowance of the claims 
to determine whether the appellant's claims of service 
connection should be reopened and re-adjudicated de novo. See 
Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is the 
subject of a final decision can be reopened upon the 
submission of new and material evidence. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009).

New evidence is defined in 38 C.F.R. § 3.156(a) (2009) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

1.	New and material evidence to reopen the claim of service 
connection for sinusitis.

Factual Background and Legal Analysis

The evidence of record at the time of the June 1993 RO 
decision that denied service connection for sinusitis 
reflects that on examination in May 1971 for service 
entrance, the Veteran indicated on the Report of Medical 
History that he had or had had sinus trouble.  As assessment 
of mild sinusitis was noted.  The appellant's extensive 
service treatment records show that he sought treatment on 
multiple occasions for symptoms sometimes reported or 
described as sinus trouble.  Diagnoses following examinations 
were invariably upper respiratory infection or pharyngitis.  
Viral syndrome was noted on one occasion.  On examination in 
June 1992 for retirement from active duty, the appellant 
noted that he had sinusitis.  An assessment of "Acute 
sinusitis, average of five episodes a years, moderate, lasted 
14 days each, Jun 91 to present, while here in Colorado, 
treated with antibiotics with good results" was recorded.  
The nose and sinuses were evaluated as normal.  

By rating action dated in June 1993, service connection for 
sinusitis was denied on the basis that the Veteran had pre-
existing sinusitis with no permanent aggravation shown during 
active duty.  In essence, the agency or original jurisdiction 
found that the pre-existing sinusitis the Veteran reported 
and which was recorded at service entrance did not 
permanently increase in severity during service beyond normal 
progression of the disease process. See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Evidence added to the record following the June 1993 denial 
of the claim of service connection for sinusitis includes 
voluminous private and military facility outpatient clinic 
records dating from the mid 1990s in which the Veteran was 
shown to seek continuing treatment for various conditions and 
disorders.  In February 1997, he complained of sinus drainage 
of three to four months duration with bloody secretions.  An 
assessment of upper respiratory infection was recorded.  In 
February 1999, W. K. McCarty, M.D., noted a 12-month history 
of epistaxis.  It was reported that a nasal endoscopy was 
performed showing a left septal deviation with some crusting 
and fresh blood on the convexity.  This was cauterized.  
Outpatient records from Peterson Air Force Base dating from 
1998 indicate that the Veteran was seen for continuing upper 
respiratory symptoms including nosebleed, nasal congestion 
and drainage, cough and voice loss, etc., diagnosed as upper 
respiratory infection in February and March 1999.  Symptoms 
of nasal discharge with blood clots and sore throat were 
assessed as sinusitis in April 1999 and March 2000.  In 
October 2000, the Veteran was seen in the ear nose and throat 
clinic and was observed to have 90 percent left septal 
deviation for which he underwent surgery in March 2001.  He 
returned for upper respiratory complaints in April 2001 and a 
sinus series was negative.  He was told that  he did not have 
any infection but was given antibiotics.  In May 2001, it was 
noted that the Veteran had had excellent post operative 
septoplasty results and that he was breathing well.  

A undated letter from M. C. Young, M.D., of Peterson Air 
Force Base is of record who wrote that the Veteran had 
dropped off some medical records regarding his past medical 
history pertinent to VA claims for conditions that included 
sinusitis.  In this regard, Dr. Young wrote that "I see no 
documentation of a diagnosis of sinusitis, however he had had 
sinus complaints previously which were thought to be 
secondary to his migraine headaches."   

The Veteran presented testimony on personal hearing in 
October 2009 to the effect that he had had sinus problems 
since 1992, and that a doctor had told him that sinus trouble 
was related to service.  

The Board finds that the additional evidence, including 
clinical records and statements received since the June 1993 
RO rating decision, is cumulative and/or redundant of the 
prior evidence in the record.  Evidence that is merely 
cumulative of other evidence in the record cannot be "new 
and material" even if that evidence was not previously 
before agency decision makers. 38 C.F.R. § 3.156(a), Anglin 
v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The additional 
clinical records refer to continuing treatment for reported 
sinus symptoms, without any finding that they are related to 
or of service onset on any basis.  The fact that the 
appellant reported sinus problems was established previously.  
The RO determined in June 1993 that sinusitis noted at 
service entrance pre-existed service and had not been 
permanently aggravated therein.  Evidence that tends to 
confirm a previously established fact is cumulative.  The 
Veteran's more recent contentions and statements that he 
makes in the record in support of the claim are essentially 
duplicative of those he made in the past.  Prior to June 
1993, he asserted that he had sinus problems in service.  
Similarly, contentions made in connection with his attempt to 
reopen the claim in March 2004 relating to sinus problems in 
service and thereafter are cumulative of the remarks he made 
previously.  In summary, the evidence added to the record 
since the prior denial of the claim of entitlement to service 
connection for sinusitis is cumulative and does not provide a 
basis to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

2.	New and material evidence to reopen the claim of service 
connection for back pain.

Factual Background and Legal Analysis

The evidence of record at the time of the June 1993 RO 
decision that denied service connection for back pain 
consisted of service treatment records that showed that the 
Veteran was admitted for a day in January 1985 for complaints 
of back pain.  Medication was prescribed.  A final diagnosis 
of mechanical low back pain was rendered.  He was returned to 
duty.  A clinical entry in [illegible month] 1989 records 
complaints of knee and back problems.  It was noted that 
examination of the back was normal except for [illegible].  
It was reported that a spine X-ray was normal.  An assessment 
of mechanical low back pain was provided in this regard.  A 
health maintenance record dated in August 1991 noted back 
pain in 1985.  On examination in June 1992 for retirement 
from service, the Veteran noted recurrent back pain.  The 
examining official's summary included "Back strain, 1983, 
unknown etiology, hospitalized for 5 days, moderate, 
occasional occurrences."  The spine was evaluated as normal.  

By rating action dated in June 1993, service connection for 
low back pain was denied on the basis that no chronic low 
back pain diagnosis was shown.  In essence, the agency of 
original jurisdiction did not accept that there was 
underlying disease or injury to account for pain. See 
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  

Evidence added to the record following the June 1993 denial 
of the claim of service connection for low back pain shows no 
further record of back discomfort until March 2003 when the 
appellant sought treatment for such after he fell on his back 
on ice.  Swelling and tenderness of the coccyx was noted.  An 
assessment of sacral contusion was rendered.  In May 2003, 
the reported complaints of low back pain on and off for 
several years, which had been worse since February 2003.  
Lumbar back strain was diagnosed.  In September 2003, it was 
recorded that low back pain had resolved.  Clinical records 
in May 2008 referred to an acute exacerbation of low back 
pain.  

The Veteran presented testimony on personal hearing in 
October 2009 to the effect that during service, he was 
hospitalized for seven days for low back pain in January 1985 
while in transit from Korea to his next duty station in 
Japan.  He said that he also went in for treatment of back 
pain in March 1989.  The appellant testified that he 
continued to be treated for back pain at several facilities, 
and said that a doctor had told him that current back trouble 
was probably related to exercise in Korea.

The Board finds that the additional evidence, including 
clinical records and statements received since the June 1993 
RO rating decision, is cumulative and/or redundant of the 
prior evidence in the record.  Evidence that is merely 
cumulative of other evidence in the record cannot be "new 
and material" even if that evidence was not previously 
before agency decision makers. 38 C.F.R. § 3.156(a), Anglin 
v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The Board observes 
that despite voluminous clinical records dating from the mid 
1990s, there is no evidence of back complaints until injury 
in March 2003.  The fact that the appellant reported back 
pain in service was established previously.  The RO 
determined in June 1993 that no chronic low back pathology 
was shown in service.  Evidence that tends to confirm a 
previously established fact is cumulative.  The additional 
clinical records do not reflect a chronic low back pain 
process after service.  It shows that the Veteran received 
back treatment and follow-up after acute injury in March 2003 
when he fell onto his back on the ice.  Sacral contusion and 
lumbar strain diagnosed at that time and thereafter followed 
new injury unrelated to service.  The acute exacerbation of 
back pain in May 2008 does not establish chronic back pain 
deriving from service or an underlying disease or injury to 
account for pain. See Sanchez-Benitez supra.  As such, all of 
this evidence is merely cumulative.  The Veteran's more 
recent contentions, statements, and testimony that he makes 
in the record in support of the claim are essentially 
duplicative of those he made in the past.  Prior to June 
1993, he asserted that he had back problems of service onset.  
Similarly, contentions and testimony made in connection with 
his attempt to reopen the claim in March 2004 relating to 
back pain in service and thereafter are cumulative of the 
remarks he made previously.  In summary, the evidence added 
to the record since the prior denial of the claim of 
entitlement to service connection for low back pain are 
cumulative and does not provide a basis to reopen the claim. 
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

3.  Service connection for carpal tunnel syndrome.

Factual Background

The service treatment records show that on examination in 
March 1976 for Initial Flying Class purposes, it was noted 
that the Veteran had had a mild infection of the third left 
finger in January 1976 that had been treated with hot soaks.  
Records dated in October 1977 reflect that he sustained a 
mild compression fracture of the distal phalanx.  No further 
finger or hand complaints are shown in the service treatment 
records.  No diagnosis of carpal tunnel syndrome is recorded.  
On examination in June 1992 for retirement from service, the 
Veteran denied neuritis.  The upper extremities were 
evaluated as normal. 

Post service, the appellant was seen at Peterson Air Force 
Base clinic in June 2002 with complaints of numbness and 
tingling in the hands that started at the fingers and 
radiated up to the shoulders.  The symptoms were of three 
weeks duration.  He related that he had constant symptoms 
during the day which were worse at night.  An assessment of 
bilateral carpal tunnel syndrome was rendered.  Medication 
was prescribed and he was told not to type.

The Veteran filed a claim of service connection for bilateral 
carpal tunnel syndrome in March 2004.  

The appellant was seen in a military outpatient facility in 
August 2004 where it was noted that he had bilateral 
epicondylitis that had not been significantly improved with 
straps.  It was recorded that he did a lot of typing in his 
job.  A provisional diagnosis of bilateral epicondylitis was 
rendered and further evaluation and treatment were 
recommended.  

The appellant underwent an electromyogram conducted by P. H. 
Peters, M.D., in September 2004.  Following diagnostic study, 
it was found that the results were compatible with a 
bilateral carpal tunnel syndrome which appeared to be 
somewhat worse on the left than the right.  No other 
abnormalities were present.  History provided on the 
accompanying consultation report noted that the appellant had 
had bilateral upper extremity symptoms for some time but that 
they had gotten worse in the last four years.  The Veteran 
was reported to have stated that he had had some of these 
symptoms while serving in the military.  

A military clinic outpatient record dated in December 2004 
indicated that the Veteran had had bilateral carpal tunnel 
syndrome for five or six years.  It was reported that the 
appellant typed for hours daily and that he felt that his 
symptoms had begun in the military.  In January 2005, it was 
reported that the Veteran worked in employment services 
engaged mostly in computer work.  It was noted that he had 
had bilateral hand numbness and tingling for years.  Left 
carpal tunnel release was scheduled. 

The Veteran presented testimony on personal hearing in 
October 2009 to the effect that his job in the military was 
in administration and that it involved a lot of typing.  He 
stated that he worked in a printing plant after service and 
also typed some.  He said that he had pain in his hands in 
service and went to sick bay for such symptoms, but that the 
records were missing.  The appellant related that carpal 
tunnel syndrome was diagnosed two years after service and 
that a neurologist at the Air Force Academy had told him that 
working in administration in the military had caused his 
carpal tunnel syndrome.  

Legal Analysis

The Veteran ascribes current carpal tunnel syndrome to 
service.  The Board observes however, that while he had an 
injury and an infection involving two individual fingers in 
the early part of his service, there were no complaints 
referable to carpal tunnel syndrome.  Service treatment 
records clearly do not confirm any treatment for a 
neurological condition in the hands or wrist.  The available 
evidence first reflects complaints of numbness and tingling 
in the upper extremities in 2002, approximately ten years 
after retirement from service.  Furthermore, at that time, he 
reported a three-week history rather than an inservice 
history.  Nothing in the post service clinical record until 
2002 indicates that the Veteran had carpal tunnel syndrome.  
The Board points out that he specifically denied neuritis 
symptoms on retirement examination in June 2002 and the upper 
extremities were evaluated as normal.  Although the appellant 
reports receiving treatment for such symptoms in service and 
thereafter, there is no reliable post service confirmation of 
any continuity of reported carpal tunnel syndrome.  The Board 
finds that the silent service treatment records, the normal 
separation examination, his specific denial of neuritis on 
retirement examination, the report of a three-week history  
in 2002, and the 10-year lapse between service and objective 
evidence of carpal tunnel syndrome militate against a finding 
that the Veteran's assertions of symptoms in service and 
continuity of symptomatology are credible.  It is noted that 
the remote assertions of onset and continuity are in direct 
conflict with his specific denials of such on retirement 
examination.  The Veteran has varied his reports as to onset 
of carpal tunnel syndrome, either during service or within 
three weeks of treatment in 2002.  He is not a reliable 
historian.

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity. Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is 
obligated to and fully justified in determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  

The Board has carefully considered the lay statements and 
history.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation. 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  A layman is competent to report that he or 
she notices back symptoms as such come through one of the 
senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  

The Board has considered the lay evidence in this case and 
finds that the Veteran is competent to report symptoms and 
state that he has had neurologic symptoms in the upper 
extremities since service.  Lay evidence must be considered 
when a Veteran seeks disability benefits.  38 C.F.R. 
§ 3.307(b) (2009) clearly states that the factual basis for 
proving the existence of a chronic disease may be established 
by medical evidence, competent lay evidence or both.  Thus, 
nothing in the regulatory or statutory provisions noted above 
requires both medical and competent lay evidence; rather, 
they make clear that competent lay evidence can be sufficient 
in and of itself. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006). 

In this case, however, the Board finds that the Veteran's 
silent service records, the normal separation examination, 
the report of recent onset in 2002, and the lack of confirmed 
carpal tunnel syndrome for approximately 10 years after 
service are far more probative than remote statements of in-
service onset and continuity.  Furthermore, his current 
testimony directly conflicts with the denial of upper 
extremity symptomatology on retirement from service.  While 
the Veteran attempts to relate carpal tunnel syndrome almost 
exclusively to typing in service, more recent clinical 
evidence clearly documents that he engaged in extensive 
typing duties prior to the appearance of symptoms leading to 
the diagnosis of carpal tunnel syndrome.  The Board observes 
that during his testimony, he appeared to minimize the extent 
of the amount of typing he performed in post service civilian 
jobs.  When initially diagnosed in 2002, he was told not to 
type.  In view of such, the Board concludes that the Veteran 
has not been a reliable historian and that his later account 
and history in this regard are not credible.  Therefore, when 
considering the entirety of the evidence of record, the Board 
finds that there is neither inservice onset, chronicity nor 
continuity of symptomatology of carpal tunnel syndrome. See 
38 C.F.R. § 3.303.  Regardless, to the extent that he reports 
that he had in-service symptoms; such post service testimony 
is inconsistent with the more probative contemporaneous 
records and is not credible.

The Board observes that some examiners in the record have 
recited the Veteran's claim of carpal tunnel syndrome 
symptomatology dating back to service.  However, his own 
reported history that is contained in the medical reports 
does not constitute reliable evidence that the alleged 
inservice event actually occurred.  As noted above, he is 
found to not be a credible historian.  Moreover, although he 
stated that his doctors had told him that he had carpal 
tunnel syndrome related to service, he has provided no 
evidence to this effect, as suggested by the Veteran's Law 
Judge on videoconference hearing in October 2009.  [The 
Veteran was advised of an evidentiary defect and was provided 
an opportunity to cure the defect but did not do so.]  The 
Court of Appeals for Veterans Claims has held that a 
claimant's lay statement relating what a medical professional 
told him, filtered as they are through a layperson's 
sensibilities, is too attenuated and inherently unreliable to 
constitute "medical" evidence to support a claim. See Warren 
v. Brown, 6 Vet. App. 4 (1993).  Regardless, the appellant is 
an unreliable historian.  We are not willing to accept his 
version of what a doctor told him.  To the extent that there 
is any post service medical record hinting that there was 
inservice onset; such record would be based upon a faulty 
inaccurate history and would be equally inaccurate.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
current carpal tunnel syndrome is related to service or to 
any duty therein.  The Board thus finds that the 
preponderance of the evidence is against the claim and 
service connection for carpal tunnel syndrome must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

The application to reopen the claim of service connection for 
a sinus disorder is denied.

The application to reopen the claim of service connection for 
back pain is denied

Service connection for carpal tunnel syndrome is denied.  


REMAND

The Veteran testified that since his last VA examination, his 
service-connected left knee chondromalacia had gotten worse 
to that point that it was "bone on bone".  He stated that 
he had developed instability and giving way.  The examiner 
stated in April 2002 that there was no instability.  The 
appellant related that he had received recent treatment at 
the Denver, Colorado VA facility for knee problems.  These 
records have not been made available.  A current examination 
was requested.  The Board is of the opinion that since the 
Veteran alleges that the left knee condition has 
substantially worsened, a current VA examination will be 
requested and records obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  VA records showing treatment 
for the left knee should be 
requested from the Denver VA 
facility and associated with the 
claims folder

2.  The Veteran should be scheduled 
for a VA examination to determine 
the current level of severity of 
his service-connected left knee.  
All appropriate tests and studies 
should be conducted and clinical 
findings should be reported in 
detail.  The examiner should 
provide range of motion for the 
left knee and specifically state 
whether there is any additional 
limitation of function due to or 
caused by fatigue, pain, weakness, 
lack of endurance or 
incoordination.  If there is 
instability, such should be 
identified.

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the 
remaining issue on appeal.  If the 
benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board 
for appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


